Citation Nr: 0737878	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-21 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an earlier effective date than January 23, 
1996 for the grant of service connection for spinal 
arachnoiditis.

2.  Entitlement to an earlier effective date than January 23, 
1996 for the grant of service connection for degenerative 
joint disease of the lumbar spine.

3.  Entitlement to an earlier effective date than February 
28, 1996 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to an initial disability rating in excess of 
60 percent for service-connected spinal arachnoiditis. 

5.  Entitlement to an initial disability rating in excess of 
60 percent for service-connected degenerative joint disease 
of the lumbar spine.



REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2001, November 2002, and March 
2004 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of entitlement to an earlier effective date than 
January 23, 1996 for the grant of service connection for 
degenerative joint disease of the lumbar spine, an initial 
disability rating in excess of 60 percent for service-
connected spinal arachnoiditis, and an initial disability 
rating in excess of 60 percent for service-connected 
degenerative joint disease of the lumbar spine are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a chronic 
back condition was denied in a March 1990 rating decision; 
notice of this decision was issued on April 2, 1990; and the 
veteran did not enter a notice of disagreement with this 
decision within one year of issuance of notice of the 
decision. 

2.  The veteran's claim to reopen service connection for a 
back disorder was received by VA on January 23, 1996. 

3.  The RO has assigned an effective date of January 23, 1996 
for the grant of service connection for spinal arachnoiditis.

4.  February 28, 1996 is the earliest date as of which it is 
factually ascertainable that the veteran's service-connected 
disabilities rendered him unable to obtain or maintain 
substantially gainful employment.   
 

CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date than January 
23, 1996 for the grant of service connection for spinal 
arachnoiditis have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.400 (2007).

2.  The criteria for an earlier effective date than February 
28, 1996 for the grant of a TDIU have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, the veteran is challenging the effective date 
assigned for the grant of service connection for spinal 
arachnoiditis and effective date assigned following the grant 
of TDIU.  The March 2004 VA notice letter informed the 
appellant of what evidence was required to substantiate the 
claims for earlier effective dates for service connection for 
spinal arachnoiditis and earlier effective date for TDIU. 

Regarding the timing of the notice, although the duty to 
notify was not satisfied prior to the initial unfavorable 
decisions on the claim by the AOJ in May 2001 and November 
2002, VA's duty to notify was later satisfied by a March 2004 
VA notice letter that constituted a fully compliant notice, 
and was followed by readjudication of the claims for earlier 
effective dates for service connection for spinal 
arachnoiditis and TDIU.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a notice 
followed by readjudication of the claim by the AOJ); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim such as a SOC or SSOC is 
sufficient to cure a timing defect).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the claims for earlier effective date for 
service connection for spinal arachnoiditis and for TDIU, the 
earliest possible dates permitted by the effective date 
regulations have been granted, so that an earlier effective 
date is not legally possible.  In cases such as this, where a 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit, VA is not required to 
meet the duty to assist a claimant.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law is dispositive, the 
claim must be denied due to a lack of legal merit); Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 
16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

Earlier Effective Date for Service Connection for Spinal 
Arachnoiditis 

In this case, the veteran's claim for service connection for 
a chronic back condition was denied in a March 1990 rating 
decision; notice of this decision was issued on April 2, 
1990; and the veteran did not enter a notice of disagreement 
with this decision within one year of issuance of notice of 
the decision.  Consequently, the March 1990 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.1103 (2007).  

Pursuant to 38 C.F.R. § 3.104(a) (2007), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. 
§ 5108.  An exception to this rule is when VA has made a 
clear and unmistakable error in its decision pursuant to 38 
C.F.R. § 3.105.  In this case, the veteran has not alleged 
clear and unmistakable error in the March 1990 rating 
decision denial of service connection for a chronic back 
disorder.  

The veteran's claim to reopen service connection for a back 
disorder was received by VA on January 23, 1996.  A November 
2002 rating decision reopened the claim, granted service 
connection for spinal arachnoiditis, and assigned an 
effective date, which was subsequently changed to January 23, 
1996 (the date of receipt of the veteran's claim to reopen 
service connection for a back disorder).  

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.
In cases involving new and material evidence, where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a)).

In this case, the veteran's claim to reopen service 
connection for a back disorder (that encompassed spinal 
arachnoiditis as one of the back disorders) was received by 
VA on January 23, 1996.  Following other rating decisions, 
the March 2004 rating decision during the appeal granted an 
effective date for service connection for spinal 
arachnoiditis of January 23, 1996, the date of receipt of 
claim to reopen.  Because the veteran's claim to reopen 
service connection for a back disorder of spinal 
arachnoiditis was not received until January 23, 1996, the 
proper effective date for the reopened claim was the date of 
receipt of the claim to reopen.  

The Board has considered the veteran's and his attorney's 
general contentions and statements urging an earlier 
effective date for service connection for spinal 
arachnoiditis; however, because of the prior rating decision 
in March 1990, in which clear and unmistakable error has not 
been specifically alleged, the law and regulation governing 
effective dates for reopened claims is controlling in this 
case.  For these reasons, the Board finds that effective 
dates for the grant of service connection for spinal 
arachnoiditis earlier than on January 23, 1996 is not 
warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In cases 
such as these, where the law is dispositive, the claim must 
be denied due to a lack of legal merit.  See Sabonis, 6 Vet. 
App. at 430.  

Earlier Effective Date for TDIU

 A May 2001 rating decision on appeal granted a TDIU, and 
assigned an effective date.  In a March 2004 rating decision, 
the effective date for TDIU was subsequently changed to 
February 28, 1996 (the last day of the month in which the 
veteran last worked full time).  In October 2004, through his 
attorney, the veteran entered a timely notice of disagreement 
with the effective date assigned for TDIU.  In April 2005, 
the RO issued a statement of the case on the appealed issue 
of earlier effective date for TDIU.  In May 2005, the veteran 
entered a timely substantive appeal on the issue of earlier 
effective date for TDIU.  

The veteran contends generally that an earlier effective date 
than February 28, 1996 is warranted for the grant of TDIU.  
Neither the veteran nor his attorney has offered any specific 
contentions as to why an effective date earlier than February 
28, 1996 is warranted for the grant of TDIU.  

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.
The effective date for a TDIU claim is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year from such date; otherwise, the effective date for TDIU 
is the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  The effective date for TDIU is 
governed by the effective date provisions for increased 
ratings of 38 C.F.R. § 3.400(o).  See Hurd v. West , 13 Vet. 
App. 449 (2000) (Court applied 38 U.S.C.A. § 5110(b)(2), 
which applies to increased rating claims, to a TDIU claim).  

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of a report of VA examination or VA 
hospitalization will be accepted as an informal claim for 
increased benefits, effective from the date of the VA report.  
38 C.F.R. § 3.157(b)(1).  Evidence from a private physician 
or layman will also be accepted as an informal claim for 
increased benefits, effective from the date received by VA.  
38 C.F.R. § 3.157(b)(2).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007). Before a total 
rating based upon individual unemployability may be granted, 
there must also be a determination that the veteran's 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age or non-
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007).

After a review of all the lay and medical evidence, whether 
or not specifically identified by this decision, the Board 
finds that the first date that it was factually ascertainable 
that the veteran's service-connected disabilities rendered 
him unable to maintain substantially gainful employment was 
February 28, 1996.  The veteran's VA claim form 21-8940 
reflects that the veteran last worked in February 1996.  On 
multiple entries on the TDIU form asking for the date the 
veteran last worked full time or became too disabled to work, 
the veteran repeatedly only entered the month and year 
(February 1996) but did not indicate on what day in February 
1996 he became too disabled to work or on what day he last 
worked full time.   The veteran was notified by the March 
2004 rating decision on appeal that the basis for the 
assignment of February 28, 1996 for the grant of TDIU was 
because the veteran's claim for TDIU (VA Form 21-8940) showed 
that he last worked in February 1996, and the veteran had not 
provided information about the day he last worked.  During 
the last three and one half years this claim has been 
pending, neither the veteran nor his attorney has advised VA 
of the exact date in February 1996 that the veteran last 
worked full time or became too disabled to work, and neither 
has asserted a date of unemployability prior to February 28, 
1996.  To ask for an earlier effective date is not the same 
as presenting evidence of unemployability from an earlier 
date.  

The controlling effective date regulation provides that the 
effective date for TDIU is either the date of receipt of 
claim or the date it is factually ascertainable that the TDIU 
arose.  In this case, February 28, 1996, the last day of the 
month in which the veteran last worked full time or became 
too disabled to work due to service-connected disabilities, 
is the first date that it is factually ascertainable that an 
increase in disability (TDIU) had occurred.  For these 
reasons, the Board finds that the criteria for an effective 
date for TDIU earlier than February 28, 1996 have not been 
met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In cases such 
as these, where the law is dispositive, the claim must be 
denied due to a lack of legal merit.  See Sabonis at 430. 


ORDER

An effective date earlier than January 23, 1996 for the grant 
of service connection for spinal arachnoiditis is denied. 

An effective earlier date than February 28, 1996 for the 
grant of a TDIU is denied. 


REMAND

In addition to the issues addressed above on the merits, the 
veteran is challenging 
1) the effective date (January 23, 1996) assigned following 
the grant of service connection for degenerative joint 
disease of the lumbar spine, 2) the initial disability rating 
(60 percent) assigned for service-connected spinal 
arachnoiditis, and 3) the initial disability rating (60 
percent) assigned for service-connected degenerative joint 
disease of the lumbar spine.  

Through his attorney, the veteran has alleged generally that 
VA failed to comply with the Veterans Claims Assistance Act 
of 2000, although he has not indicated any specific 
noncompliance with the notice and duty to assist provisions.  
To insure that the notice requirement of the Veterans Claims 
Assistance Act of 2000 has been thoroughly complied with, the 
Board is remanding these issues to the AOJ for further notice 
and readjudication following such notice. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including "downstream" issues that follow the grant 
of service connection, namely, the initial disability rating 
percentage and an effective date for the grant of service 
connection.  In this case, VA has not provided the veteran 
with letter notice regarding the issues of 1) an earlier 
effective date than January 23, 1996 for the grant of service 
connection for degenerative joint disease of the lumbar 
spine, 2) an initial disability rating in excess of 60 
percent for service-connected spinal arachnoiditis, and 3) an 
initial disability rating in excess of 60 percent for 
service-connected degenerative joint disease of the lumbar 
spine. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the Veterans 
Claims Assistance Act of 2000 and VA's uniquely pro-claimant 
benefits system.  

For this reason, the issues of 1) an earlier effective date 
than January 23, 1996 for the grant of service connection for 
degenerative joint disease of the lumbar spine, 
2) an initial disability rating in excess of 60 percent for 
service-connected spinal arachnoiditis, and 3) an initial 
disability rating in excess of 60 percent for service-
connected degenerative joint disease of the lumbar spine must 
be remanded to the AOJ for issuance of compliant notice. 

The Board notes that the schedular rating criteria for rating 
disabilities of the spine have changed during the period of 
initial disability rating for degenerative joint disease of 
the lumbar spine from January 23, 1996.  The AOJ will need to 
readjudicate the issue of a higher initial disability rating 
for degenerative joint disease of the lumbar spine under both 
the old rating criteria in effect through September 25, 2003 
(for the entire period of claim), and under the new rating 
criteria in effect from September 26, 2003 (for the period of 
claim from September 26, 2003).  

Accordingly, the issues of 1) an earlier effective date than 
January 23, 1996 for the grant of service connection for 
degenerative joint disease of the lumbar spine, 2) an initial 
disability rating in excess of 60 percent for service-
connected spinal arachnoiditis, and 3) an initial disability 
rating in excess of 60 percent for service-connected 
degenerative joint disease of the lumbar spine are REMANDED 
to the AOJ for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with  38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 & 
Supp. 2007) and 38 C.F.R. § 3.159 (2007) 
is fully satisfied for the appealed issues 
of an earlier effective date than January 
23, 1996 for the grant of service 
connection for degenerative joint disease 
of the lumbar spine, an initial disability 
rating in excess of 60 percent for 
service-connected spinal arachnoiditis, 
and an initial disability rating in excess 
of 60 percent for service-connected 
degenerative joint disease of the lumbar 
spine.  The AOJ must associate any notice 
letter(s) with the record that provided 
the veteran with notice regarding the 
evidence needed to substantiate these 
claims.  

2.  Following completion of the above 
development, the AOJ should readjudicate 
the appellant's claims for an earlier 
effective date than January 23, 1996 for 
the grant of service connection for 
degenerative joint disease of the lumbar 
spine, an initial disability rating in 
excess of 60 percent for service-connected 
spinal arachnoiditis, and an initial 
disability rating in excess of 60 percent 
for service-connected degenerative joint 
disease of the lumbar spine.  If any 
determination remains unfavorable to the 
appellant, he and his attorney 
representative should be provided with a 
supplemental statement of the case, and 
should be afforded an opportunity to 
respond before the case is returned to the 
Board for further review.

The purpose of this remand is to comply with due process of 
law by providing the veteran notice of the evidence necessary 
to substantiate remanded claims.  No action by the veteran is 
required until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  The appellant 
and his attorney have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


